Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is dated as of March 3, 2008, and is entered into
between Knoll, Inc., a Delaware corporation (the “Company”), and Lynn M. Utter
(“Executive”).

WHEREAS, Executive and the Company desire to embody in this Agreement the terms
and conditions of Executive’s employment by the Company.

NOW, THEREFORE, the parties hereby agree:

ARTICLE I

Employment, Duties and Responsibilities

1.01. Employment. The Company shall employ Executive as President and Chief
Operating Officer of Knoll North America as of March 3, 2008. Executive hereby
accepts such employment. Executive agrees to devote her full business time and
efforts to promote the interests of the Company.

1.02. Duties and Responsibilities. Executive shall have such duties and
responsibilities as are customarily associated with such position and as are
assigned to the Executive from time to time by the Company’s Chief Executive
Officer (the “CEO”). Executive shall in any event perform such additional
services, without the receipt of additional compensation, with respect to the
Company’s subsidiaries as are assigned from time to time by the CEO or the
Company’s Board of Directors (the “Board”).

ARTICLE II

Term

2.01. Term. (a) The term of this Agreement (the “Term”) shall commence on
March 3, 2008, and shall continue until December 31, 2009; provided, however,
that the term of the Executive’s employment shall be automatically extended
without further action of either party for successive additional periods of one
year, unless written notice of either party’s intention not to extend has been
given to the other party at least sixty (60) days prior to the expiration of the
then effective term.

(b) Executive represents and warrants to the Company that to the best of her
knowledge, neither the execution and delivery of this Agreement nor the
performance of her duties hereunder violates or will violate the provisions of
any other agreement to which she is a party or by which she is bound.



--------------------------------------------------------------------------------

ARTICLE III

Compensation and Expenses

3.01. Salary, Bonuses and Benefits. As compensation and consideration for the
performance by Executive of her obligations under this Agreement, Executive
shall be entitled to the following (subject, in each case, to the provisions of
Article V hereof):

(a) The Company shall pay Executive a base salary (“Base Salary”) during the
Term, payable in accordance with the normal payment procedures of the Company
and subject to such withholdings and other normal employee deductions as may be
required by law, at the rate of not less than $400,000 per annum.

(b) Subject to the approval of the Company’s Board of Directors and the terms of
the Knoll, Inc. Stock Option Grant Policy, Executive will receive 100,000
restricted shares and stock options to purchase 100,000 shares of Knoll, Inc.
common stock under the Company’s Stock Incentive Plans. Consistent with the
Company’s Stock Option Grant Policy, these grants will be submitted to the Knoll
Stock Option Committee at a meeting scheduled after the commencement of
Executive’s employment by the Company and the grants would become effective the
third trading day after the next public announcement of quarterly financial
results after such meeting. The Company expects that the grant date will be
April 21, 2008. Consistent with the Company’s Stock Option Grant Policy, the
stock options would have an exercise price equal to the closing price of the
Company’s common stock on the New York Stock Exchange on the grant date. The
stock options and restricted shares will vest equally over 5 years and be
evidenced by the Company’s standard stock option and restricted share agreements
to be signed by the Executive and the Company.

(c) Executive shall participate during the Term in such pension, life insurance,
health, disability and major medical insurance plans, and in such other employee
benefit plans and programs, for the benefit of the employees of the Company, as
may be maintained from time to time during the Term, in each case to the extent
and in the manner available to other executive officers of the Company and
subject to the terms and provisions of such plans or programs.

(d) Executive shall participate annually during the Term in the Knoll annual
incentive program. Executive shall receive a guaranteed bonus for 2008 of
$400,000. After 2008, payout under Knoll annual incentive program is
discretionary based on the Company meeting goals set by the Board, which goals
may include, without limitation, specific individual goals and/or corporate
performance parameters such as revenue, profit, balance sheet and cash
management objectives. All bonuses under the annual incentive program, including
the 2008 guaranteed bonus, are payable in the month of February following the
year in which they are earned and are contingent upon Executive’s employment by
Knoll at the time of payment.

(e) Executive shall be entitled to twenty (20) vacation days for the remainder
of 2008 and each calendar year thereafter until the termination of this
Agreement. Vacation days must be used by the Executive in accordance with
Company policy. Executive will be entitled to additional vacation days once she
accrues more than twenty (20) days under the Knoll vacation accrual schedule.

 

2



--------------------------------------------------------------------------------

(f) During and after the Term, the Company agrees that if Executive is made a
party, or compelled to testify or otherwise participate in, any action, suit or
proceeding, (a “Proceeding”), by reason of the fact that she is or was a
director or officer of the Company or any of its subsidiaries, the Executive
shall be indemnified by the Company to the fullest extent permitted by
Section 145 of the Delaware General Corporation Law or authorized by the
Company’s certificate of incorporation or bylaws or resolutions of the Company’s
Board against all cost, expense, liability and loss reasonably incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if she has ceased to be a director or
officer of the Company or subsidiary, for the period of any applicable statute
of limitations or, if longer, for the period in which any such Proceeding which
commenced within the period of any such statute of limitations is pending. The
Company shall advance to the Executive all reasonable costs and expenses
incurred by her in connection with a Proceeding within 20 days after receipt by
the Company of a written request for such advance. Such request shall include an
itemized list of the costs and expenses and an undertaking by the Executive to
repay the amount of such advance if it shall ultimately be determined that,
pursuant to applicable law, she is not entitled to be indemnified against such
costs and expenses. During the Term (and thereafter for the period of any
applicable statute of limitations), the Company agrees to purchase from a
reputable insurance company, and maintain, a directors’ and officers’ liability
insurance policy covering the Executive, in amounts reasonably determined by the
Board to be appropriate for directors and officers of the Company given the
Company’s business, securities, operations and financial condition.

3.02. Expenses. The Company will reimburse Executive for reasonable
business-related expenses incurred by her in connection with the performance of
her duties hereunder during the Term, subject, however, to the Company’s
policies relating to business-related expenses as in effect from time to time
during the Term.

3.03. Relocation Expenses; Travel Expenses. The Company will reimburse Executive
for up to $100,000 in relocation expenses pursuant to the Knoll Relocation
Guidelines and all such relocation expenses will be grossed up for tax purposes.
In order to comply with Internal Revenue Code Section 409A, all such expenses
must be incurred on or before December 31, 2008 and submitted by Executive to
the Company on or before February 15, 2009. Exhibit A attached hereto sets forth
a non-exclusive list of permitted expenses. Additionally, beginning on the date
of this Agreement through August 31, 2008, the Company will reimburse Executive
for reasonable personal travel expenses such as costs for hotels in Pennsylvania
and travel between Pennsylvania and Denver, Colorado.

ARTICLE IV

Exclusivity, Etc.

4.01. Exclusivity. Executive agrees to perform her duties, responsibilities and
obligations hereunder efficiently and to the best of her ability. Executive
agrees that she will devote her entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.
Executive also agrees that she will not engage in any other business activities,
pursued for gain, profit or other pecuniary advantage, that are competitive with
the activities of the Company, except as permitted in Section 4.02 below.
Executive agrees that all of her activities as an employee of the Company shall
be in conformity with all policies, rules and regulations and directions of the
Company.

 

3



--------------------------------------------------------------------------------

4.02. Other Business Ventures. Executive agrees that, so long as she is employed
by the Company, she will not own, directly or indirectly, any controlling or
substantial stock or other beneficial interest in any business enterprise which
is engaged in, or competitive with, any business engaged in by the Company, any
of its subsidiaries, or any of its affiliates involved in the office furniture
business (“Affiliates”). Notwithstanding the foregoing, Executive may own,
directly or indirectly, up to 1% of the outstanding capital stock of any
business having a class of capital stock which is traded on any national stock
exchange or in the over-the-counter market.

4.03. Confidentiality; Non-competition. (a) Executive agrees that she will not,
at any time during or after the Term, make use of or divulge to any other
person, firm or corporation any trade or business secret, any information
pertaining to any business process, method or means, customer lists, details of
contracts with or requirements of customers, any information pertaining to
accounting methods, practices and procedures, financial records or financial
condition, computer systems and software, sales or marketing plans, acquisition
plans or candidates, Intellectual Property, as hereinafter defined, of the
Company or any other subsidiaries or Affiliates, or any other written
information treated as confidential or as a trade secret by the Company or any
of its subsidiaries or Affiliates, which she may have learned or acquired in
connection with her employment (collectively, “Confidential information”).
Executive’s obligation under this Section 4.03(a) shall not apply to any
information which (i) is known publicly; (ii) is in the public domain or
hereafter enters the public domain without the fault of Executive; (iii) is
known to Executive prior to her receipt of such information from the Company or
any predecessor of the Company with which she was employed, as evidenced by
written records of Executive or (iv) is hereafter disclosed to Executive by a
third party which, to Executive’s knowledge, is not under an obligation of
confidence to the Company. Executive agrees not to remove from the premises of
the Company, except as an employee of the Company in pursuit of the business of
the Company or except as specifically permitted in writing by the Company, any
notes, memoranda, papers, documents, correspondence or writing (which shall
include information recorded or stored in writing, on magnetic tape or disc, or
otherwise stored for reproduction, whether by mechanical or electronic means and
whether or not such reproduction will result in a permanent record being made)
containing or reflecting any Confidential Information (“Documents”). Executive
recognizes that all such Documents, whether developed by her or by someone else,
will be the sole and exclusive property of the Company. Upon termination of her
employment hereunder, Executive shall forthwith deliver to the Company all such
Confidential Information, including without limitation all Documents,
correspondence, and any other property held by her or under her control in
relation to the business or affairs of the Company, and no copy of any
Confidential Information shall be retained by her.

 

4



--------------------------------------------------------------------------------

(b) Executive acknowledges and agrees that the Company owns all writings, trade
names, trademarks, service marks, copyrights, database rights, domain name
rights and other intellectual property and material registered or registrable or
otherwise protected or protectable under state, federal or foreign patent,
trademark, copyright or similar laws, including, without limitation, analytics,
software, programs and models owned, developed or utilized by or on behalf of
the Company or any of its subsidiaries or Affiliates in connection with its
business (collectively “Intellectual Property”). Executive further agrees that
she shall not at any time assert, and hereby waives, any claim of right against
the Company or any of its subsidiaries, Affiliates or licensees with respect to
the Intellectual Property.

(c) Upon any termination of Executive’s employment with the Company, the
Executive shall not, for a period of one year from the date of such termination,
directly or indirectly, whether as an employee, consultant, independent
contractor, partner, joint venture or otherwise, (i) engage in any business
activities which are competitive with any substantial type or kind of business
activity conducted by the Company or any of its subsidiaries or Affiliates at
the time of such termination (provided that Executive may own, directly or
indirectly, up to 1% of the outstanding capital stock of any business having a
class of capital stock which is traded on any national stock exchange,
interdealer quotation system or in the over-the-counter market); (ii) solicit or
induce, or in any manner attempt to solicit or induce, any person employed by,
or as agent of, the Company or any of its subsidiaries or Affiliates to
terminate such person’s contract of employment or agency, as the case may be,
with the Company or any of its subsidiaries or Affiliates or (iii) divert, or
attempt to divert, any person, concern, or entity from doing business with the
Company or any of its subsidiaries or Affiliates, nor will she attempt to induce
any such person, concern or entity to cease being a customer or supplier of the
Company or any of its subsidiaries or Affiliates.

(d) Executive agrees that, at any time and from time to time during and after
the Term, she will execute any and all documents which the Company may deem
reasonably necessary or appropriate to effectuate the provisions of this
Section 4.03. Additionally, Executive will at all times comply with Knoll,
Inc.’s standard policies and procedures for employees including, without
limitation, the Knoll, Inc. Insider Trading Policy, the Knoll, Inc. Code of
Ethics and the Knoll, Inc. Foreign Corrupt Practices Act Policy and agrees to
execute and deliver each of these documents to the Company.

4.04. Equitable Relief. Executive and the Company agree that the restrictions,
prohibitions and other provisions of Article IV of this Agreement are
reasonable, fair, and equitable in scope, terms, and duration, are necessary to
protect the legitimate business interests of the Company and are a material
inducement to the Company to enter into this Agreement. The Company and the
Executive recognize that the services to be rendered under this Agreement by the
Executive are special, unique and of extraordinary character, and that in the
event of the breach by the Executive of the terms and conditions of this
Agreement or if the Executive, without the prior consent of the Board, shall
leave her employment for any reason and take any action in violation of this
Article IV, the Company will be entitled to institute and prosecute proceedings
in any court of competent jurisdiction referred to in Section 4.05 below, to
enjoin the Executive from breaching the provisions of Article IV. In such
action, the Company will not be required to plead or prove irreparable harm or
lack of an adequate remedy at law. Nothing contained in this Article IV shall be
construed to prevent the Company from seeking such other remedy in arbitration
in case of any breach of this Agreement by the Executive, as the Company may
elect.

 

5



--------------------------------------------------------------------------------

4.05. Submission to Jurisdiction. Any proceeding or action must be commenced in
the federal courts, or in the absence of federal jurisdiction in state court, in
either case in Philadelphia, Pennsylvania. The Executive and the Company
irrevocably and unconditionally submit to the jurisdiction of such courts and
agree to take any and all future action necessary to submit to the jurisdiction
of such courts. The Executive and the Company irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action or proceeding brought in any court and further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Final judgment against the Executive or
the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy or which shall
be conclusive evidence of the fact and the account of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
an applicable treaty or otherwise.

ARTICLE V

Termination

5.01. Termination by the Company. The Company shall have the right to terminate
Executive’s employment at any time, with or without “Cause”. For purposes of
this Agreement, “Cause” shall mean (i) Executive’s failure, neglect, or refusal
to perform her duties which failure, neglect or refusal is not corrected by
Executive within 30 days of her receipt of written notice from the Company of
such failure, neglect or refusal, (ii) conduct by the Executive that has the
effect of injuring the reputation or business of the Company or its affiliates,
as determined by the Company; (iii) Executive’s continued or repeated absence
from the Company, unless such absence is approved or excused; (iv) Executive’s
use of illegal drugs or significant violations of the Company’s policies and
procedures, as determined by the Company; (v) Executive’s conviction for the
commission of a misdemeanor involving moral turpitude or a felony or any plea by
Executive of guilty or “nolo contendere” to the charge of a misdemeanor
involving moral turpitude or a felony; (vi) the Company’s reasonable suspicion
of the Executive’s commission of an act of fraud, misappropriation or
embezzlement against the Company or any of its affiliates, employees, customers
or suppliers; or (vii) conduct substantially disloyal to the Company, as
determined by the Company.

5.02. Death. In the event Executive dies during the Term, her employment shall
automatically terminate effective on the date of her death and no further
amounts will be paid to Executive or her personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

5.03. Disability. In the event that Executive shall suffer a disability which
shall have prevented her from performing satisfactorily her obligations
hereunder for a period of at least 90 consecutive days, or 180 nonconsecutive
days within any 365 day period, the Company shall have the right to terminate
Executive’s employment for “Disability,” such termination to be effective upon
the giving of notice thereof to Executive in accordance with Section 6.02
hereof.

 

6



--------------------------------------------------------------------------------

5.04. Compensation upon Termination. (a) In the event of termination of
Executive’s employment by the Company (other than for Cause, death or
Disability) during calendar years 2008 or 2009, the Company shall pay Executive
an amount equal to 18 months of Executive’s Base Salary, payable in 18 equal
monthly installments following the date of such termination. In the event of
termination of Executive’s employment by the Company (other than for Cause,
death or Disability) after December 31, 2009, or in the event of termination of
Executive’s employment by the Company as a result of the Company’s failure to
renew this Agreement, the Company shall pay Executive an amount equal to 12
months of Executive’s Base Salary, payable in twelve equal monthly installments
following the date of such termination. Notwithstanding the foregoing, in order
to comply with Internal Revenue Code Section 409A, the payout of all sums under
this Section shall be as follows:

 

  (i) The first six monthly installments shall be paid to Executive on the
six-month anniversary of the date of Executive’s termination of employment;

 

  (ii) The second six monthly installments shall be paid to Executive one
installment each on the seventh, eighth, ninth, tenth, eleventh and twelve month
anniversaries of the date of Executive’s termination of employment; and

 

  (iii) For termination during calendar year 2008 and 2009 only, the third six
monthly installments shall be paid to Executive one installment each on the
thirteenth, fourteenth, fifteenth, sixteenth, seventeenth and eighteenth month
anniversaries of the date of Executive’s termination of employment.

(b) Executive will not be entitled to any compensation whatsoever if she
terminates her employment with the Company; provided, however, that if Executive
terminates her employment because Andrew Cogan ceases to be employed as CEO
between January 1, 2010 and December 31, 2015 and Executive is not appointed by
the Board as his replacement, the Company shall pay Executive an amount equal to
12 months of Executive’s Base Salary, payable in twelve equal monthly
installments following the date of such termination, provided, further, that
Executive must provide written notice to the Company of her decision to
terminate within 30 days after a new CEO is appointed and Executive must
continue her employment for a period of at least 120 days following such written
notice. This provision shall not apply to the appointment of an “interim” CEO or
other temporary provision. Notwithstanding the foregoing, in order to comply
with Internal Revenue Code Section 409A, the payout of all sums under this
Section shall be as follows:

 

  (i) The first six monthly installments shall be paid to Executive on the
six-month anniversary of the date of Executive’s termination of employment;

 

  (ii) The second six monthly installments shall be paid to Executive one
installment each on the seventh, eighth, ninth, tenth, eleventh and twelve month
anniversaries of the date of Executive’s termination of employment.

 

7



--------------------------------------------------------------------------------

(c) The Executive’s rights upon termination of employment with respect to stock
options, restricted shares or other incentive awards shall be governed by the
terms and conditions of any stock option agreements, restricted share agreements
or as established by the Company with respect to such awards.

(d) Except as provided in this Section 5.04, Executive shall not be entitled to
compensation as a result of any termination of her employment with the Company.
All payments under Section 5.04 are contingent upon Executive’s execution of a
release reasonably acceptable to the Company.

ARTICLE VI

Miscellaneous

6.01. Benefit of Agreement; Assignment; Beneficiary. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, the Executive and her personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to the Executive hereunder if she had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to the Executive’s beneficiary, devisee, legatee or other designee, or
if there is no such designee, to the Executive’s estate.

6.02. Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by telegram
or telecopier or by registered or certified mail, postage prepaid, with return
receipt requested, addressed: (a) in the case of the Company to: Knoll, Inc.,
Office of General Counsel, 1235 Water Street, East Greenville, Pennsylvania
18041, fax: (215) 679-1013, or to such other address and/or to the attention of
such other person as the Company shall designate by written notice to Executive;
and (b) in the case of Executive, to: Lynn M. Utter,
                                        , or to such other address as Executive
shall designate by written notice to the Company. Any notice given hereunder
shall be deemed to have been given at the time of receipt thereof by the person
to whom such notice is given.

6.03. Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties hereto with respect to the terms and conditions of Executive’s
employment during the term and supersedes any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to compensation due for services rendered hereunder, including that certain
offer letter dated January 16, 2008. This Agreement may not be changed or
modified except by an instrument in writing signed by both of the parties
hereto.

 

8



--------------------------------------------------------------------------------

6.04. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.05. Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.06. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the Commonwealth of
Pennsylvania without reference to the principles of conflict of laws.

6.07. Agreement to Take Actions. Each party hereto shall execute and deliver
such documents, certificates, agreements and other instruments, and shall take
such other actions, as may be reasonably necessary or desirable in order to
perform her or its obligations under this Agreement or to effectuate the
purposes hereof.

6.08. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

6.09. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

6.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
effective as of the date first above written.

 

Knoll, Inc. By:  

/s/ Barry L. McCabe

Name:   Barry L. McCabe Title:   Executive Vice President & CFO  

/s/ Lynn M. Utter

  Lynn M. Utter

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELOCATION EXPENSES

1. Expenses for moving personal property – the Company will pay the cost of
moving Executive’s household furniture, personal property and the shipment of
one automobile.

2. Expenses for purchasing a principle residence at the new location:

 

  •  

Title Search & Issuance of Abstract Title

 

  •  

State or Local Realty Transfer Taxes

 

  •  

Attorney’s Fees

 

  •  

Survey

 

  •  

Miscellaneous Costs

 

  •  

Recording Fees

 

  •  

Mortgage Appraisal Fee

 

  •  

Destination pre-purchase Appraisal

 

  •  

Credit Report for Mortgage

 

  •  

Mortgage Service Charge or Loan Origination Fee

 

  •  

Buyer’s Mortgage Discount Points

 

  •  

Travel costs related to house hunting trips for Executive and her family

3. Expenses for selling Executive’s residence:

 

  •  

Mortgage Satisfaction Fee

 

  •  

State or Local Sales or Realty Transfer Taxes

 

  •  

Attorney’s Fees

 

  •  

Survey Costs

 

  •  

Up to $50,000 to cover a share of Executive’s Real Estate Broker’s Commissions.

Note: Expenses associated with purchase and sale of principle residences are not
to exceed the standard charges for such services in the area.